--------------------------------------------------------------------------------

Exhibit 10.9
 
SECURITY AGREEMENT


This Security Agreement (as amended, modified or otherwise supplemented from
time to time, this “Security Agreement”), dated as of January 17, 2012, is
executed by NutraCea, a California corporation (“NutraCea”), The RiceX Company,
a Delaware corporation (“RiceX”), and Rice Science, LLC, a Delaware limited
liability company (“Rice Science”, and together with RiceX and NutraCea, the
“Company”), in favor of Collateral Agent (as herein defined) on behalf of the
Investors listed on the signature pages hereof.


RECITALS


A.            NutraCea and the Investors have entered into a Note and Warrant
Purchase Agreement, dated as of the date hereof (the “Purchase Agreement”),
pursuant to which the Company may issue convertible promissory notes (each a
“Note” and collectively, the “Notes”) in an aggregate principal amount of
$7,500,000 (or $10,000,000, if increased with the consent of a Majority in
Interest) in favor of the Investors.


B.            In order to induce each Investor to extend the credit evidenced by
the Notes, Company has agreed to enter into this Security Agreement and to grant
Collateral Agent, for the benefit of itself and the Investors, the security
interest in the Collateral described below.


AGREEMENT


NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company hereby agrees with Collateral Agent and the Investors as
follows:


1.            Definitions and Interpretation. When used in this Security
Agreement, the following terms have the following respective meanings:


“Collateral” means all right, title and interest of the Company in and to the
following assets:


(a)            all accounts, deposit accounts, accounts receivable, contract
rights, chattel paper, instruments, documents, general intangibles, including,
without limitation, all forms of payment, all present and future incomes, rents,
revenues, issues and profits, goodwill, licenses and license rights, bailment or
leasehold interests, whether as lessor or lessee, all choses in action and
recoveries for any loss in value of the real estate of Company or items of
property described herein, rights in and to security agreements and other
contracts or assignments providing security to Company, book debts, credits,
indemnities, warranties or guarantees payable to Company upon loss or damage of
property, all patents, patent rights (and applications and registrations
therefor), trademarks and service marks (and applications and registrations
therefor), inventions, copyrights, mask works (and applications and
registrations therefor), trade names, trade styles, software and computer
programs, trade secrets, methods, processes, know how, drawings, specifications,
descriptions, and all memoranda, notes, and records with respect to any research
and development, goodwill, license agreements, franchise agreements, blueprints,
drawings, purchase orders, customer lists, route lists, infringements, claims,
computer programs, computer disks, computer tapes, literature, reports,
catalogs, design rights, income tax refunds, business and accounting records,
including all ledger account cards, in all cases whether now owned or hereafter
created or acquired by Company or in which Company may now have or may hereafter
acquire an interest and whether in tangible or intangible form or contained on
magnetic media readable by machine together with all such magnetic media;

 
 

--------------------------------------------------------------------------------

 

(b)            all inventory, goods held for sale or lease or to be furnished
under contracts for service, or goods so leased or furnished, raw materials,
component parts, work in process and other materials used or consumed in
Company's business, now or at any time hereafter owned or acquired by Company,
wherever located, and all products thereof, whether in the possession of
Company, any warehousemen, any bailee or any other person and whether located at
Company's places of business or elsewhere;


(c)            all money and property heretofore, now or hereafter delivered to
or deposited with Collateral Agent or otherwise coming into the possession,
custody or control of Collateral Agent in any manner or for any purpose
whatsoever during the existence of this Security Agreement and whether held in a
general or special account or deposit for safekeeping or otherwise;


(d)            all right, title and interest of Company under licenses,
guaranties, warranties, management agreements, marketing or sales agreements,
escrow contracts, indemnity agreements, insurance policies, service agreements,
maintenance agreements and other similar contracts of every kind in which
Company now has or at any time hereafter shall have an interest;


(e)            all of Company's goods, tools, machinery, furnishings, furniture
and other equipment and fixtures of every kind now existing or hereafter
acquired, and improvements, replacements, accessions and additions thereto,
whether located on any property owned or leased by Company or elsewhere,
including without limitation, any of the foregoing now or at any time hereafter
located at or installed on the land or in the improvements at any of the real
property owned or leased by Company, and all such goods after they have been
severed and removed from any of said real property; and


(f)            all of Company's investment property;


together with whatever is receivable or received when any of the foregoing or
the proceeds thereof are sold, leased, collected, exchanged or otherwise
disposed of, whether such disposition is voluntary or involuntary, including
without limitation, all rights to payment, including returned premiums, with
respect to any insurance relating to any of the foregoing, and all rights to
payment with respect to any cause of action affecting or relating to any of the
foregoing.


Notwithstanding anything to the contrary set forth above, the Collateral does
not include NutraCea’s interest (“NutraSA Interest”) in NutraSA LLC, a Delaware
limited liability company.


“Irgovel” shall mean Industria Riograndese de Oleos Vegetais Ltda, a limited
liability company organized under the laws of the Federative Republic of Brazil.

 
-2-

--------------------------------------------------------------------------------

 

“Lake Charles Assets” means the buildings, improvements, equipment, machinery,
tools and assets used or located at NutraCea’s facility in Lake Charles,
Louisiana.


“NutraSA” means NutraSA, LLC, a Delaware limited liability company.


“NutraSA Liquidity Transaction” shall mean any of the following transactions
that results in cash being paid to NutraCea in respect and as a result thereof:
(i) the sale of all or substantially all the assets of Irgovel or NutraSA to a
third party unaffiliated with NutraCea, (ii) the sale of all the membership
interests of NutraSA or all of the equity of Irgovel to a third party
unaffiliated with NutraCea or (iii) a merger or consolidation transaction
involving Irgovel or NutraSA that results in NutraCea no longer holding an
equity interest in the surviving entity or a parent entity of the surviving
entity.


“NutraSA Proceeds” shall mean the net cash proceeds received by NutraCea from a
NutraSA Liquidity Transaction, less any applicable taxes that are paid or
payable by NutraCea in connection with such NutraSA Liquidity Transaction.


“Obligations” shall mean the Company’s obligations to pay principal, accrued
interest and expenses to the Collateral Agent and the Investors under the Notes
and the Security Agreement, and all other obligations of the Company under the
Transaction Documents, including, without limitation, the obligations of
NutraCea set forth in Section 10 of this Security Agreement.


“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings; (c) Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, performance and return of
money bonds and other similar obligations, incurred in the ordinary course of
business, whether pursuant to statutory requirements, common law or consensual
arrangements; (d) Liens in favor of the Collateral Agent; (e) Liens upon any
equipment acquired by Company or any of its Subsidiaries after the date of this
Security Agreement to secure the purchase price of such equipment or
indebtedness incurred solely for the purpose of financing the acquisition of
such equipment, so long as such Lien extends only to the equipment financed, and
any accessions, replacements, substitutions and proceeds (including insurance
proceeds) thereof or thereto; (f) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of customs duties in
connection with the importation of goods (g) Liens which constitute rights of
setoff of a customary nature or banker’s liens, whether arising by law or by
contract; (h) Liens on insurance proceeds in favor of insurance companies
granted solely as security for financed premiums; (i) leases or subleases and
licenses or sublicenses granted in the ordinary course of Company’s business;
(j) Liens in favor of the Term Loan Lender under the Term Loan Facility; and (k)
Liens in favor of First Community Financial, a division of Pacific Western Bank
(“FCF”), pursuant to that certain Factoring Agreement, dated January 6, 2011, by
and between NutraCea and FCF, and any amendments thereto so long as the terms of
such agreement, as amended, are substantially similar to the terms of such
agreement as in effect as of the date hereof; provided, however, the Factoring
Limit thereunder shall not exceed $1,000,000.

 
-3-

--------------------------------------------------------------------------------

 

“Releasable Assets” shall mean the real property used by NutraCea in Dillon,
Montana, Mermentau, Louisiana, and Lake Charles, Louisiana, the improvements
thereon and the equipment, machinery, tools and assets used and located at such
properties.


“SRB Business” shall mean NutraCea’s stabilized rice bran business, which does
not include (i) NutraCea’s business operated through Nutra SA, LLC, a Delaware
limited liability company, Industria Riograndese de Oleos Vegetais Ltda, a
limited liability company organized under the laws of the Federative Republic of
Brazil (“Irgovel Business”), (ii) NutraCea’s rice bran oil business
(“Non-Irgovel RBO Business”) and (iii) NutraCea’s business operated through
RiceRx, LLC and RiceScience, LLC (“NFF Business”).


“Term Loan Facility” shall mean the loan facility (note to exceed $600,000)
between NutraCea and the Term Loan Lender of even date herewith.


“Term Loan Lender” shall mean Maxim Commercial Capital, LLC.


“Transaction Documents” means this Security Agreement, the Notes, the Warrants,
and the Purchase Agreement.


“UCC” means the Uniform Commercial Code as in effect in the State of California
from time to time.


All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Notes. Unless otherwise defined herein, all terms defined
in the UCC have the respective meanings given to those terms in the UCC.


2.            Grant of Security Interest. As security for the Obligations,
Company hereby pledges to Collateral Agent and grants to Collateral Agent a
security interest in the Collateral, whether now existing or hereafter from time
to time acquired; provided however, that such pledge and security interest shall
be subject to any bona fide intellectual property licenses granted by the
Company in the ordinary course of business, and Collateral Agent (when
exercising Collateral Agent’s rights and duties hereunder) and any successor to
the Company with respect to such bona fide licenses shall be bound by the terms
and conditions of such licenses.


3.            Subordination. The Collateral Agent and the Investors understand
that the security interests granted herein are junior to the security interests
of the Term Loan Lender under the Term Loan Facility. The Investors understand
and agree that NutraCea and a Majority in Interest of the Investors may amend
the terms of this Security Agreement in the future, and that such amendments
could provide that loans incurred by the Company in the future (“Future Loans”)
and the security interests in the Collateral and the Mortgages (as defined in
the Purchase Agreement) that may be granted under such future loans
(collectively, “Future Security Interests”) be senior to the obligations under
the Notes and the security interests granted hereunder and under the Mortgages.
If NutraCea and a Majority in Interest of the Investors agree to so amend this
Security Agreement to effect such Future Loan transactions, each Investor agrees
to enter into such agreements as are reasonably requested by NutraCea and a
Majority in Interest to subordinate the Obligations and the security interests
granted hereunder and under the Mortgages to the obligations and Future Security
Interests arising under the Future Loans.

 
-4-

--------------------------------------------------------------------------------

 

4.            Release of Releasable Assets. If a Majority in Interest of the
Investors provide their prior written consent to the sale, which consent may not
be withheld unreasonably, the Collateral Agent shall take all actions reasonably
required to release and terminate the Collateral Agent’s Lien and Mortgage (as
defined in the Purchase Agreement) on any Releasable Assets that have been sold
by NutraCea or the SRB Holding Company (as defined below) or for which NutraCea
or the SRB Holding Company has entered into an agreement to sell such assets.
Such release and termination shall be effective immediately upon such sale. So
long as no Event of Default is then continuing and a Majority in Interest of the
Investors provide their written consent, which consent may not be withheld
unreasonably, if NutraCea establishes an operating facility outside of the
United States using the Lake Charles Assets, enters into a joint venture using
the Lake Charles Assets or enters into an agreement to do the same, Collateral
Agent’s Lien on such Lake Charles Assets shall immediately and automatically
terminate. NutraCea may take all necessary actions to reflect the foregoing,
including without limitation the filing of any termination statements and the
recording of any modification to a Mortgage. The Collateral Agent and the
Investors shall cooperate with NutraCea and execute any documents reasonably
requested by NutraCea to effect the foregoing. If any of the Releasable Assets
are sold by NutraCea or the SRB Holding Company, the Collateral Agent may
require NutraCea to prepay any portion of the Notes from the net proceeds
actually received by NutraCea or the SRB Holding Company in such transaction,
but only after application of the portion of such proceeds required to satisfy
tax obligations or obligations under mechanics’ liens.


5.            General Representations and Warranties. Company represents and
warrants to Collateral Agent and the Investors that (a) Company is the owner of
the Collateral (or, in the case of after-acquired Collateral, at the time
Company acquires rights in the Collateral, will be the owner thereof) and that
no other Person has (or, in the case of after-acquired Collateral, at the time
Company acquires rights therein, will have) any right, title, claim or interest
(by way of Lien or otherwise) in, against or to the Collateral, other than
Permitted Liens; and (b) upon the filing of UCC-1 financing statements
(“Financing Statement”) with the Secretaries of State of the State of California
and the State of Delaware, Collateral Agent has (or in the case of
after-acquired Collateral, at the time Company acquires rights therein, will
have) a first priority perfected security interest in the Collateral to the
extent that a security interest in the Collateral can be perfected by such
filing, except for Permitted Liens. The filing of the Financing Statement’s as
described above shall perfect Collateral Agent’s Lien on the Company’s issued
patents and the Company’s registered trademarks. Company hereby advises
Collateral Agent that a bona fide purchaser for value who has recorded an
assignment with the United States Patent and Trademark Office (“USPTO”) may
defeat the earlier security interest of a secured party in an issued patent or a
registered trademark that only files a UCC-1 in the appropriate offices and that
does not record such Lien with the USPTO. Company hereby advises Collateral
agent that a security interest in money and a security interest in a deposit
account may only be perfected by control, and not by the filing of a Financing
Statement. The filing of the Financing Statements as provided above will perfect
Collateral Agent’s security interests in the stock and membership interests of
NutraCea’s subsidiaries organized in any State in the United States.

 
-5-

--------------------------------------------------------------------------------

 

6.            Covenants Relating to Collateral. Company hereby agrees (a) to
perform all acts that may be necessary to maintain, preserve, protect and
perfect the Collateral, the Lien granted to Collateral Agent therein and the
perfection and first priority of such Lien, except for Permitted Liens; (b) not
to use or permit any Collateral to be used (i) in violation in any material
respect of any applicable law, rule or regulation, or (ii) in violation of any
policy of insurance covering the Collateral; (c) to pay promptly when due all
taxes and other governmental charges, all Liens and all other charges now or
hereafter imposed upon or affecting any Collateral; (d) without 30 days’ written
notice to Collateral Agent, (i) not to change Company’s name or place of
business (or, if Company has more than one place of business, its chief
executive office), or the office in which Company’s records relating to accounts
receivable and payment intangibles are kept, and (ii) not to change Company’s
state of incorporation, and (e) to procure, execute and deliver from time to
time any endorsements, assignments, financing statements and other writings
reasonably deemed necessary or appropriate by Collateral Agent to perfect,
maintain and protect its Lien hereunder and the priority thereof.


7.            Authorized Action by Collateral Agent. Company hereby irrevocably
appoints Collateral Agent as its attorney-in-fact (which appointment is coupled
with an interest) and agrees that Collateral Agent may, except as otherwise
provided herein, perform (but Collateral Agent shall not be obligated to and
shall incur no liability to Company or any third party for failure so to do) any
act which Company is obligated by this Security Agreement to perform, and to
exercise such rights and powers as Company might exercise with respect to the
Collateral, including the right to (a) collect by legal proceedings or otherwise
and endorse, receive and receipt for all dividends, interest, payments, proceeds
and other sums and property now or hereafter payable on or on account of the
Collateral; (b) make any compromise or settlement, and take any action it deems
advisable, with respect to the Collateral; (c) insure, process and preserve the
Collateral; (d) pay any indebtedness of Company relating to the Collateral; and
(e) execute UCC financing statements and other documents, instruments and
agreements required hereunder; provided, however, that Collateral Agent shall
not exercise any such powers granted pursuant to subsections (a) through (d)
prior to the occurrence of an Event of Default and shall only exercise such
powers during the continuance of an Event of Default. Company agrees to
reimburse Collateral Agent upon demand for any reasonable costs and expenses,
including attorneys’ fees, Collateral Agent may incur while acting as Company’s
attorney-in-fact hereunder, all of which costs and expenses are included in the
Obligations. It is further agreed and understood between the parties hereto that
such care as Collateral Agent gives to the safekeeping of its own property of
like kind shall constitute reasonable care of the Collateral when in Collateral
Agent’s possession; provided, however, that Collateral Agent shall not be
required to make any presentment, demand or protest, or give any notice and need
not take any action to preserve any rights against any prior party or any other
person in connection with the Obligations or with respect to the Collateral.


8.            Default and Remedies.


(a)            Default. Company shall be deemed in default under this Security
Agreement upon the occurrence and during the continuance of an Event of Default
(as defined in the Notes).


(b)            Remedies. Upon the occurrence and during the continuance of any
such Event of Default, Collateral Agent shall, except as otherwise provided
herein, have the rights of a secured creditor under the UCC, all rights granted
by this Security Agreement and by law. Company hereby agrees that ten (10) days’
notice of any intended sale or disposition of any Collateral is reasonable.

 
-6-

--------------------------------------------------------------------------------

 

(c)            Application of Collateral Proceeds. The proceeds and/or avails of
the Collateral or the Real Property (as defined below), or any part thereof, and
the proceeds and the avails of any remedy hereunder and under the Mortgages (as
well as any other amounts of any kind held by Collateral Agent at the time of,
or received by Collateral Agent after, the occurrence of an Event of Default)
shall be paid to and applied as follows:


(i)            First, to the payment of reasonable costs and expenses, including
all amounts expended to preserve the value of the Collateral and the Real
Property, of foreclosure or suit, if any, and of such sale and the exercise of
any other rights or remedies, and of all proper fees, expenses, liability and
advances, including reasonable legal expenses and attorneys’ fees, incurred or
made hereunder by Collateral Agent;


(ii)            Second, to the payment to each Investor of the amount then owing
or unpaid on such Investor’s Note, and in case such proceeds shall be
insufficient to pay in full the whole amount so due, owing or unpaid upon such
Note, then its Pro Rata Share of the amount remaining to be distributed (to be
applied first to accrued interest and second to outstanding principal);


(iii)            Third, to the payment of other amounts then payable to each
Investor under any of the Transaction Documents, and in case such proceeds shall
be insufficient to pay in full the whole amount so due, owing or unpaid under
such Transaction Documents, then its Pro Rata Share of the amount remaining to
be distributed; and


(iv)            Fourth, to the payment of the surplus, if any, to NutraCea, its
successors and assigns, or to whomsoever may be lawfully entitled to receive the
same.


For purposes of this Security Agreement, the term “Pro Rata Share” shall mean,
when calculating an Investor’s portion of any distribution or amount, that
distribution or amount (expressed as a percentage) equal to a fraction (i) the
numerator of which is the original outstanding principal amount of such
Investor’s Note and (ii) the denominator of which is the original aggregate
outstanding principal amount of all Notes issued under the Purchase Agreement.
In the event that an Investor receives payments or distributions in excess of
its Pro Rata Share, then such Investor shall hold in trust all such excess
payments or distributions for the benefit of the other Investors and shall pay
such amounts held in trust to such other Investors upon demand by such
Investors.


9.            Collateral Agent.


(a)            Appointment and Removal. The Investors hereby appoint Baruch
Halpern and Greg Vislocky as collateral agents for the Investors under this
Security Agreement (in such capacities, and any successors thereto,
collectively, the “Collateral Agent”) and as agents for the Investors with
respect to the Mortgages, to serve from the date hereof until the termination of
the Security Agreement and the Mortgages or until one or both of such
individuals serving as the Collateral Agent resigns or is removed as provided in
this Section 9(a). A Majority in Interest of Investors may remove a new
Collateral Agent or replace a Collateral Agent. If for any reason there is less
than two individuals serving as Collateral Agent, a Majority in Interest of the
Investors shall promptly appoint a new individual to serve as Collateral Agent.
The Collateral Agent may only act if the action is an affirmative action of all
individuals serving collectively as the Collateral Agent; provided, however,
that if both individuals serving as the Collateral Agent are unable to agree
upon an action to be taken by the Collateral Agent, either individual may
deliver to the other individual a written notice of such disagreement, stating
in reasonably detail the substance of the disagreement(s) (the “Disputed Items”
and such notice, the “Notice of Dispute”). Upon delivery of the Notice of
Dispute, the two individuals shall discuss such Disputed Items in good faith. If
the individuals cannot resolve such Disputed Items on or prior to 10 Business
Days after delivery of the Notice of Dispute (an “Unresolved Dispute Item”),
then the individuals shall use commercially reasonable efforts to cause a
mutually agreeable third party workout specialist (the “Referee”) to determine,
within 20 Business Days following such date of hire, the Unresolved Dispute
Items. If the individuals can’t agree on a Referee on or prior to 20 Business
Days after delivery of the Notice of Dispute, the individual that did not
deliver the Notice of Dispute will prepare a list of three third party workout
specialists, the other individual will eliminate two of the names, and the
remaining name on the list will be the Referee. The individuals each shall
provide the Referee with all necessary documents. The Referee shall determine
only those Unresolved Dispute Items. After the 20 Business Days period following
hire, the Referee shall render its opinion as to the Unresolved Dispute Items
and shall submit to both individuals a written determination of such Unresolved
Dispute Items. The determination of the Referee shall, with respect to such
Unresolved Dispute Items, be final, conclusive, binding and non-appealable.
Either individual serving as Collateral Agent may take action in accordance with
the determination of the Referee without the approval of the other individual
serving as Collateral Agent.

 
-7-

--------------------------------------------------------------------------------

 

(b)            Powers and Duties of Collateral Agent, Indemnity by Investors.


(i)            Each Investor hereby irrevocably authorizes the Collateral Agent
to take such action and to exercise such powers hereunder as provided herein or
as requested in writing by the Investors of a Majority in Interest in accordance
with the terms hereof, together with such powers as are reasonably incidental
thereto. Collateral Agent may execute any of its duties hereunder and under the
Mortgages by or through agents or employees and shall be entitled to request and
act in reliance upon the advice of counsel concerning all matters pertaining to
its duties hereunder and thereunder and shall not be liable for any action taken
or omitted to be taken by it in good faith in accordance therewith.


(ii)            Neither the Collateral Agent nor any of its directors, officers
or employees shall be liable or responsible to any Investor or to Company for
any action taken or omitted to be taken by Collateral Agent or any other such
person hereunder, under the Mortgages or under any related agreement, instrument
or document, except in the case of gross negligence or willful misconduct on the
part of the Collateral Agent, nor shall the Collateral Agent or any of its
directors, officers or employees be liable or responsible for (i) the validity,
effectiveness, sufficiency, enforceability or enforcement of the Notes, this
Security Agreement, the Mortgages or any instrument or document delivered
hereunder or relating hereto; (ii) the title of Company to any of the Collateral
or the real property and fixtures securing the Obligations under the Mortgages
(collectively, the “Real Property”) or the freedom of any of the Collateral or
Real Property from any prior or other liens or security interests; (iii) the
determination, verification or enforcement of Company’s compliance with any of
the terms and conditions of this Security Agreement or the Mortgages; (iv) the
failure by Company to deliver any instrument or document required to be
delivered pursuant to the terms hereof or the Mortgages; or (v) the receipt,
disbursement, waiver, extension or other handling of payments or proceeds made
or received with respect to the Collateral or the Real Property, the servicing
of the Collateral or the Real Property or the enforcement or the collection of
any amounts owing with respect to the Collateral or the Real Property.

 
-8-

--------------------------------------------------------------------------------

 

(iii)            In the case of this Security Agreement and the transactions
contemplated hereby and the Mortgages and any related document relating to any
of the Collateral or the Real Property, each of the Investors agrees to pay to
the Collateral Agent, on demand, its Pro Rata Share of all reasonable fees and
all reasonable expenses incurred in connection with the operation and
enforcement of this Security Agreement, the Mortgages, the Notes or any related
agreement to the extent that such fees or expenses have not been paid by
Company. In the case of this Security Agreement and each instrument and document
relating to any of the Collateral or the Real Property, each of the Investors
and the Company hereby agrees to hold the Collateral Agent harmless, and to
indemnify the Collateral Agent from and against any and all loss, damage,
expense or liability which may be incurred by the Collateral Agent under this
Security Agreement, the Mortgages and the transactions contemplated hereby and
any related agreement or other instrument or document, as the case may be,
unless such liability shall be caused by the willful misconduct or gross
negligence of the Collateral Agent.


10.            NutraSA.


(a)            Negative Pledge. So long as any Obligations are outstanding,
NutraCea shall not sell, transfer, assign, pledge, or grant a security interest
in any of the membership interests held by NutraCea in NutraSA.


(b)            Prepayment. If a NutraSA Liquidity Transaction is completed, the
Collateral Agent may require NutraCea to prepay any portion of the Notes from
the NutraSA Proceeds.


11.            Miscellaneous.


(a)            Notices. Except as otherwise provided herein, all notices,
requests, demands, consents, instructions or other communications to or upon
Company or Collateral Agent under this Security Agreement shall be in writing
and faxed, mailed or delivered to each party to the facsimile number or its
address set forth below (or to such other facsimile number or address as the
recipient of any notice shall have notified the other in writing). All such
notices and communications shall be effective (a) when sent by Federal Express
or other overnight service of recognized standing, on the business day following
the deposit with such service; (b) when mailed, by registered or certified mail,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and (d)
when faxed, upon confirmation of receipt.

 
-9-

--------------------------------------------------------------------------------

 

Collateral Agent:
Gregory J. Vislocky
7700 NE Parkway Dr. Suite 300
Vancouver, WA 98662
Telephone: (360) 735-7155, Ext. 257
Facsimile:______________
Email: gvislocky@prestigecare.com


And:
Baruch Halpern
______________________
______________________
Telephone:_____________
Facsimile:______________
Email:_________________


Any Company:
NutraCea
6720 N. Scottsdale Road, Suite 390
Scottsdale, AZ 85253
Attention: W. John Short, CEO
Telephone:_____________
Facsimile:______________


with a copy to:
Weintraub Genshlea Chediak Tobin & Tobin
400 Capitol Mall, 11th Floor
Sacramento, CA 95814
Attention: Chris Chediak, Esq.
Telephone: (916) 558-6016
Facsimile: (916) 446-1611
Email: cchediak@weintraub.com


(b)            Nonwaiver. No failure or delay on Collateral Agent’s part in
exercising any right hereunder shall operate as a waiver thereof or of any other
right nor shall any single or partial exercise of any such right preclude any
other further exercise thereof or of any other right.


(c)            Amendments and Waivers. Except as expressly provided herein, this
Security Agreement may not be amended or modified, nor may any of its terms be
waived, except by written instruments signed by NutraCea and a Majority in
Interest of the Investors; provided, however, that Investors purchasing Notes in
a Closing after the Initial Closing (each as defined in the Purchase Agreement)
may become Investors under this Security Agreement, by executing a counterpart
of this Security Agreement without any amendment of this Security Agreement
pursuant to this paragraph or any consent or approval of a Majority in Interest
of the Investors. Each waiver or consent under any provision hereof shall be
effective only in the specific instances for the purpose for which given.

 
-10-

--------------------------------------------------------------------------------

 

(d)            Assignments. This Security Agreement shall be binding upon and
inure to the benefit of Collateral Agent and Company and their respective
successors and assigns; provided, however, that Company may not sell, assign or
delegate rights and obligations hereunder without the prior written consent of
Collateral Agent.


(e)            Cumulative Rights, etc. The rights, powers and remedies of
Collateral Agent under this Security Agreement shall be in addition to all
rights, powers and remedies given to Collateral Agent by virtue of any
applicable law, rule or regulation of any governmental authority, any
Transaction Document or any other agreement, all of which rights, powers, and
remedies shall be cumulative and may be exercised successively or concurrently
without impairing Collateral Agent’s rights hereunder. Company waives any right
to require Collateral Agent to proceed against any person or entity or to
exhaust any Collateral or to pursue any remedy in Collateral Agent’s power.


(f)            Payments Free of Taxes, Etc. All payments made by Company under
the Transaction Documents shall be made by Company free and clear of and without
deduction for any and all present and future taxes, levies, charges, deductions
and withholdings. In addition, Company shall pay upon demand any stamp or other
taxes, levies or charges of any jurisdiction with respect to the execution,
delivery, registration, performance and enforcement of this Security Agreement.
Upon request by Collateral Agent, Company shall furnish evidence satisfactory to
Collateral Agent that all requisite authorizations and approvals by, and notices
to and filings with, governmental authorities and regulatory bodies have been
obtained and made and that all requisite taxes, levies and charges have been
paid.


(g)            Partial Invalidity. If at any time any provision of this Security
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law of any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions of this Security Agreement nor the legality, validity
or enforceability of such provision under the law of any other jurisdiction
shall in any way be affected or impaired thereby.


(h)            Construction. Each of this Security Agreement and the other
Transaction Documents is the result of negotiations among, and has been reviewed
by, Company, Investors, Collateral Agent and their respective counsel.
Accordingly, this Security Agreement and the other Transaction Documents shall
be deemed to be the product of all parties hereto, and no ambiguity shall be
construed in favor of or against Company, Investors or Collateral Agent.


(i)            Entire Agreement. This Security Agreement taken together with the
other Transaction Documents constitute and contain the entire agreement of
Company, Investors and Collateral Agent and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
among the parties, whether written or oral, respecting the subject matter
hereof.

 
-11-

--------------------------------------------------------------------------------

 

(j)            Other Interpretive Provisions. References in this Security
Agreement and each of the other Transaction Documents to any document,
instrument or agreement (a) includes all exhibits, schedules and other
attachments thereto, (b) includes all documents, instruments or agreements
issued or executed in replacement thereof, and (c) means such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified and supplemented from time to time and in effect at any given time. The
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Security Agreement or any other Transaction Document refer to this
Security Agreement or such other Transaction Document, as the case may be, as a
whole and not to any particular provision of this Security Agreement or such
other Transaction Document, as the case may be. The words “include” and
“including” and words of similar import when used in this Security Agreement or
any other Transaction Document shall not be construed to be limiting or
exclusive.


(k)            Governing Law. This Security Agreement shall be governed by and
construed in accordance with the laws of the State of California without
reference to conflicts of law rules (except to the extent governed by the UCC).


(l)            SRB Holding Company. Within forty five (45) days following the
Initial Closing (as defined in the Purchase Agreement), NutraCea shall (i)
establish a separate entity and transfer and assign to such entity, the assets
of NutraCea comprising NutraCea’s SRB Business (such entity after receipt of
such assets, “SRB Holding Company”), which assets include without limitation
NutraCea’s stage 1 and stage 2 manufacturing facilities located in the United
States, the licenses necessary to use the intellection property to operate the
SRB Business and the customer lists associated with such SRB Business, (ii)
grant to the Collateral Agent on behalf of the Investors a security interest in
the equity interests of the SRB Holding Company and (iii) take such actions as
are required to cause (A) the Collateral that is contributed to the SRB Holding
Company to continue to be encumbered by the security interests granted hereunder
to the extent that they are required to be encumbered hereunder (including with
respect to priority) and (B) the real property assets that will be encumbered
pursuant to the Mortgages to continue to be so encumbered.


(m)            Counterparts. This Security Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall be deemed to constitute one instrument.


[The remainder of this page is intentionally left blank]

 
-12-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.



 
NUTRACEA
         
By:
       
Jerry Dale Belt, Chief Financial Officer
         
THE RICEX COMPANY
 
a Delaware corporation
         
By:
       
_____________, _______________
         
RICE SCIENCE, LLC
 
a Delaware limited liability company
         
By: NutraCea, its member
           
By:
       
Jerry Dale Belt, Chief Financial Officer



AGREED:
       
{Collateral Agent},
 
As Collateral Agent
       
By:
   
Name:
   
Title:
         
Investors:
       
{Name}
       
By:
   
Name:
   
Title:
   

 
 

--------------------------------------------------------------------------------